                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SYNCHRONOSS TECHNOLOGIES, INC.,                 Case No. 16-cv-00119-HSG
                                   8                     Plaintiff,                         ORDER DENYING RENEWED
                                                                                            ADMINISTRATIVE MOTION TO FILE
                                   9               v.                                       UNDER SEAL
                                  10        DROPBOX INC., et al.,                           Re: Dkt. No. 245
                                  11                     Defendants.

                                  12            On August 6, 2018, Dropbox filed a motion to modify the scheduling order. Dkt. No. 198.
Northern District of California
 United States District Court




                                  13   Synchronoss filed its opposition on August 20, 2018, see Dkt. No. 205, and Dropbox filed its reply
                                  14   on August 27, 2018, see Dkt. No. 213. With its motion to modify the scheduling order and reply
                                  15   to Synchronoss’s opposition, Dropbox filed administrative motions to file under seal portions of
                                  16   the filings. See Dkt. Nos. 197, 212. On November 15, 2018, the Court denied in part Dropbox’s
                                  17   sealing requests. Dkt. No. 242. On November 21, 2018, Dropbox filed a renewed administrative
                                  18   motion to file under seal portions of its motion to modify the scheduling order and its reply to
                                  19   Synchronoss’s opposition. Dkt. No. 245.
                                  20   I.       LEGAL STANDARD
                                  21            For motions to seal that comply with the local rules, courts generally apply a “compelling
                                  22   reasons” standard. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677–78 (9th Cir. 2010). “This
                                  23   standard derives from the common law right ‘to inspect and copy public records and documents,
                                  24   including judicial records and documents.’” Id. (quoting Kamakana v. City & Cty. of Honolulu,
                                  25   447 F.3d 1172, 1178 (9th Cir. 2006)). “Unless a particular court record is one traditionally kept
                                  26   secret, a strong presumption in favor of access is the starting point.” Kamakana, 447 F.3d at 1178
                                  27   (quotation marks and citation omitted). To overcome this strong presumption, the moving party
                                  28   must “articulate compelling reasons supported by specific factual findings that outweigh the
                                   1   general history of access and the public policies favoring disclosure, such as the public interest in

                                   2   understanding the judicial process.” Id. at 1178–79 (citations, quotation marks, and alterations

                                   3   omitted). “In general, compelling reasons sufficient to outweigh the public’s interest in disclosure

                                   4   and justify sealing court records exist when such court files might have become a vehicle for

                                   5   improper purposes, such as the use of records to gratify private spite, promote public scandal,

                                   6   circulate libelous statements, or release trade secrets.” Id. at 1179 (quotation marks and citation

                                   7   omitted). The Court must:

                                   8                  balance the competing interests of the public and the party who seeks
                                                      to keep certain judicial records secret. After considering these
                                   9                  interests, if the Court decides to seal certain judicial records, it must
                                                      base its decision on a compelling reason and articulate the factual
                                  10                  basis for its ruling, without relying on hypothesis or conjecture.
                                  11   Id. (citations, brackets, and quotation marks omitted).

                                  12          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking
Northern District of California
 United States District Court




                                  13   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                  14   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                  15   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  16   5(b). Courts have found that “confidential business information” in the form of “license

                                  17   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  18   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  19   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  20   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  21   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  22   June 30, 2015).

                                  23          Finally, records attached to motions that are only “tangentially related to the merits of a

                                  24   case” are not subject to the strong presumption of access. Ctr. for Auto Safety v. Chrysler Grp.,

                                  25   LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). Accordingly, parties moving to seal such records need

                                  26   only meet the lower “good cause” standard of Rule 26(c). Id. at 1097. The “good cause” standard

                                  27   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  28   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th
                                                                                          2
                                   1   Cir. 2002) (citation and internal quotation marks omitted); see also Fed. R. Civ. P. 26(c).

                                   2   II.     DROPBOX’S RENEWED MOTION TO FILE UNDER SEAL

                                   3           Dropbox filed administrative motions to file under seal portions of both its motion to

                                   4   modify the scheduling order and its reply to Synchronoss’s opposition. See Dkt. Nos. 197, 212.

                                   5   This Court denied Dropbox’s motions to file under seal as it related to excerpts for which

                                   6   Synchronoss was the designating party, and for three independently sufficient reasons: (1)

                                   7   Synchronoss failed to comply with Civil Local Rule 79-5(e)(1), because it did not file a necessary

                                   8   Declaration within four days of Dropbox’s administrative motions, see Dkt. No. 242, at 3 n.1; (2)

                                   9   Dropbox did not provide adequate reasons justifying the sealing requests, see id. at 3–4; and (3)

                                  10   the sealing requests were not narrowly tailored, as the Court demonstrated with two excerpts that

                                  11   Dropbox redacted, but which were publicly available in either Dropbox’s proposed amended

                                  12   answer or in prior filings, see id. at 4. The Court explained that “[f]or any future motions to seal,
Northern District of California
 United States District Court




                                  13   the Court expects the parties will use their best objective judgment to file motions that are

                                  14   narrowly tailored, properly supported by declarations, and that satisfy the requisite standards.” Id.

                                  15   at 5.

                                  16           In its renewed motion, Dropbox provides additional reasons justifying the sealing requests.

                                  17   See Dkt. No. 245.1 And Synchronoss timely filed a Rule 79-5(e)(1) Declaration. See Dkt. No.

                                  18   250. The renewed sealing requests, however, are not narrowly tailored. Neither Dropbox’s

                                  19   renewed motion nor Synchronoss’s Declaration even addressed the two excerpts that are publicly

                                  20   available in Dropbox’s proposed amended answer or in prior filings. See Dkt. No. 242, at 4.

                                  21   Instead, the renewed motion requests sealing of the identical information for which Dropbox

                                  22   requested sealing in the first instance. See Dkt. No. 245, at 2–3. The failure to address these

                                  23   excerpts in any manner demonstrates that the parties did not “use their best objective judgment to

                                  24   file motions that are narrowly tailored,” as is required and as the Court instructed. See Dkt. No.

                                  25   242, at 5.

                                  26
                                  27   1
                                         The Court does not consider whether the additional reasons adequately support the sealing
                                  28   requests because the failure to provide a narrowly tailored list of sealable material is dispositive on
                                       this motion.
                                                                                        3
                                   1   III.   CONCLUSION

                                   2          For the foregoing reasons, Dropbox’s renewed motion to file under seal is DENIED. The

                                   3   Court will not consider Dropbox’s underlying motion to modify the scheduling order unless

                                   4   Dropbox files an unredacted version of its motion and reply to Synchronoss’s opposition within 7

                                   5   days of this order.2

                                   6          IT IS SO ORDERED.

                                   7   Dated: 12/4/2018

                                   8                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       2
                                  28    Dropbox may continue to redact portions of the filings for which BlackBerry Corporation is the
                                       designating party, as provided by this Court’s November 15, 2018 order. See Dkt. No. 242, at 4.
                                                                                        4
